Exhibit 10.2

CONSENT UNDER CREDIT AGREEMENT

THIS CONSENT UNDER CREDIT AGREEMENT (this “Consent”) is made as of May 1, 2017,
by and among (i) ASTRONOVA, INC., a Rhode Island corporation (the “U.S. Borrower
or the “Company”) and ANI APS, a Danish private limited liability company (the
“Danish Borrower”) (collectively, the “Borrowers”), (ii) BANK OF AMERICA, N.A.,
as the Lender, and (iii) the Guarantors party thereto from time to time (the
“Guarantors”).

WHEREAS, the Borrowers, the Lender and the Guarantors are parties to that
certain Credit Agreement dated as of February 28, 2017 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, the Company has received a request from the Trustee of the Albert W.
Ondis Declaration of Trust for the Company to repurchase Equity Interests in the
Company held by the Albert W. Ondis Declaration of Trust consisting of 826,305
shares of common voting stock of the Company for a purchase price of $13.60 per
share, and the Company believes it is in the best interests of the Company and
its Subsidiaries to consummate such repurchase and desires to do so on or prior
to May 3, 2017 (such share repurchase, upon such terms, conditions and timing,
being referred to herein as the “Ondis Share Repurchase”); and

WHEREAS, under Section 7.06(f) of the Credit Agreement, the Company may
repurchase Qualified Equity Interests of the Company, provided, among other
things, it is in Pro Forma Compliance with the financial covenants set forth in
Section 7.11 and provided the aggregate amount of all such repurchases in any
fiscal year does not exceed $5,000,000. The Borrowers are requesting that the
Lender consent to an increase in such aggregate amount to $12,000,000 for the
fiscal year ending January 31, 2018 solely in order to accomplish the Ondis
Share Repurchase.

WHEREAS, under the definition of Consolidated Fixed Charge Coverage Ratio,
Restricted Payments paid in cash during the relevant Measurement Period are
deducted from Consolidated EBITDA in the numerator. The Borrowers are requesting
that the aggregate amount up to a maximum of $12,000,000 paid by the Company for
the Ondis Share Repurchase be excluded from such Restricted Payment deduction in
any Measurement Period that includes the fiscal quarter ending July 29, 2017,
but only through and including the Measurement Period ending January 31, 2018,
so that such aggregate amount will not reduce Consolidated EBITDA in the
numerator of Consolidated Fixed Charge Coverage Ratio with respect to such
Measurement Periods; and

WHEREAS, the Borrowers have requested that the Lender consent to such increase
in the share repurchase basket to accomplish the Ondis Share Repurchase and to
the foregoing treatment of the repurchase payment in the Consolidated Fixed
Charge Coverage Ratio, subject to the terms and conditions as hereinafter set
forth.

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Capitalized Terms. Except as otherwise defined herein, all capitalized terms
used in this Consent shall have the identical meanings given to such terms in
the Credit Agreement.

2. Consent. Subject to the satisfaction of the conditions precedent set forth in
Section 4 below and in reliance on the representations and warranties set forth
in Section 3 below, the Lender hereby agrees as follows:



--------------------------------------------------------------------------------

(a) Solely for purposes of the Ondis Share Repurchase, the aggregate amount for
Qualified Equity Interest repurchases under Section 7.06(f) of the Credit
Agreement to be paid in the fiscal year ending January 31, 2018 is increased
from $5,000,000 to $12,000,000; provided such Ondis Share Repurchase is made
pursuant to the terms, conditions and timing described herein and all other
conditions set forth in Section 7.06(f) with respect to such Qualified Equity
Interest repurchase (including without limitation Pro Forma Compliance with
financial covenants set forth in Section 7.11 and no Default before and after
giving effect thereto). The Borrowers agree that no other Qualified Equity
Interest purchases shall be allowed under Section 7.06(f) in such fiscal year,
if the Ondis Share Repurchase is consummated.

(b) For purposes of calculation of the Consolidated Fixed Charge Coverage Ratio,
the aggregate amount paid in cash for the Ondis Share Repurchase on or prior to
May 3, 2017 shall not be included in the amount of Restricted Payments deducted
from Consolidated EBITDA in the numerator of the Consolidated Fixed Charge
Coverage Ratio with respect to any Measurement Period that includes the fiscal
quarter ending July 29, 2017, but only through and including the Measurement
Period ending January 31, 2018.

This is a limited consent, which shall be effective only with respect to the
specific facts set forth above. This limited consent shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Credit Agreement or to prejudice any right or remedy that the Lender may now
have or may have in the future under or in connection with any of the Loan
Documents.

3. Representations and Warranties. Each of the Loan Parties hereby represents,
warrants and confirms that:

(a) Representations and Warranties in the Credit Agreement. The representations
and warranties of the Borrowers and the other Loan Parties contained in Article
IV of the Credit Agreement are true and correct in all material respects on and
as of the Effective Date as if made on such date (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case, such representations were true and correct in all material respects as of
such date; provided if any such representation and warranty is qualified by
“materiality” or “Material Adverse Effect”, in which case, it shall be true and
correct in all respects subject to the materiality qualifications contained
therein).

(b) Defaults. Immediately before and after giving effect to the consent set
forth in Section 2 hereof, no Default exists.

(c) Authorization. The execution, delivery and performance by each Loan Party of
this Consent and the consummation of the transactions contemplated hereby
(i) have been duly authorized by all necessary action on the part of each Loan
Party; (ii) do not violate, conflict with or cause a default under any
applicable law or regulation, any term or provision of the organizational
documents of any Loan Party or any term or provision of any material agreement
binding on any Loan Party or any of its assets, and (iii) do not require any
consent, waiver or approval of or by any Person which has not been obtained.

4. Conditions to Effectiveness. The effectiveness of this Consent (the
“Effective Date”) shall be conditioned upon the satisfaction of the following
conditions precedent:

(a) The Lender shall have received from each party hereto a counterpart of this
Consent duly executed on behalf of such party.

(b) The Lender shall have received such other documents, certificates,
information and consents as the Lender shall reasonably request in connection
herewith.

 

- 2 -



--------------------------------------------------------------------------------

5. Ratification and Confirmation. The Loan Parties hereby ratify and confirm all
of the terms and provisions of the Credit Agreement and the other Loan Documents
and agree that, except as expressly consented to herein, all of such terms and
provisions remain in full force and effect. Without limiting the generality of
the foregoing, (a) the Loan Parties hereby ratify and confirm the grant by the
Loan Parties of the liens and security interests in the Collateral in favor of
the Secured Parties, pursuant to the Credit Agreement and the other Loan
Documents and (b) the Guarantors hereby consent and agree to the terms of this
Consent and ratify and confirm their respective obligations under the guaranties
by the Guarantors set forth in Article IX of the Credit Agreement, which
guaranties shall remain in full force and effect and be unaffected hereby.

6. Miscellaneous.

(a) This Consent may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed signature page of
this Consent by facsimile or electronic transmission shall be effective as an
in-hand delivery of an original executed counterpart hereof.

(b) This Consent shall be governed by and construed in accordance with the laws
of the State of New York, but giving effect to federal laws applicable to
national banks, and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(c) The Loan Parties agree to pay, in accordance with Section 10.04 of the
Credit Agreement, reasonable out-of-pocket expenses, including reasonable legal
fees and disbursements incurred by the Lender in connection with this Consent
and the transactions contemplated hereby.

*Signatures on following pages*

 

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Consent under
Credit Agreement to be executed under seal by their respective duly authorized
officers as of the date first above written.

 

BORROWERS AND GUARANTORS: ASTRONOVA, INC. By:  

/s/ John P. Jordan

Name: John P. Jordan Title: Vice President, Chief Financial Officer and
Treasurer ANI APS By:  

/s/ Gregory A. Woods

Name: Gregory A. Woods Title: Chief Executive Officer and Chairman of the Board
TROJANLABEL APS By:  

/s/ Gregory A. Woods

Name: Gregory A. Woods Title: Chairman of the Board

(signatures continued on next page)

[Signature Page to Consent under Credit Agreement]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Michael M. Dwyer

Name: Michael M. Dwyer Title: Senior Vice President

[Signature Page to Consent under Credit Agreement]